Case 1:19-cv-04782-JMS-MPB Document 35 Filed 11/23/20 Page 1 of 2 PageID #: 116




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CYNTHIA WHITE,                                       )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:19-cv-04782-JMS-MPB
                                                      )
 AMAZON.COM SERVICES, INC.,                           )
                                                      )
                               Defendant.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION
        On October 28, 2020, the Magistrate Judge denied Plaintiff's Motion to Revoke Settlement

 Agreement, ordered Amazon to distribute funds consistent with the terms of the agreement,

 granted now-former Plaintiff's counsel's Motion to Withdraw, ordered Plaintiff's counsel to deliver

 settlement funds consistent with the terms of the Agreement and to file a Notice with this court

 by November 18, 2020, indicating that the same had been executed. (Docket No. 31). This Notice

 has now been filed. (Docket No. 34). The Magistrate Judge further recommended that after the

 Notice was filed that this case be dismissed with prejudice. The parties were afforded due

 opportunity pursuant to statute and the rules of this Court to file objections; none were filed. The

 Court, having considered the Magistrate Judge’s Report and Recommendation, hereby ADOPTS

 the Magistrate Judge’s Report and Recommendation. (Docket No. 31). It is therefore, ORDERED,

 ADJUDGED AND DECREED that Plaintiff's Complaint against the Defendant be, and the same

 is, hereby dismissed, with prejudice, the same being fully compromised and settled, costs paid.




        Date: 11/23/2020


                                                  1
Case 1:19-cv-04782-JMS-MPB Document 35 Filed 11/23/20 Page 2 of 2 PageID #: 117




 Distribution:

 CYNTHIA WHITE
 10010 John Jay Drive
 Indianapolis, IN 46235

 Emily L. Connor
 LITTLER MENDELSON, P.C. (Indianapolis)
 econnor@littler.com

 Rebecca L. Loeffler
 LITTLER MENDELSON, P.C. (Indianapolis)
 RLoeffler@littler.com




                                          2
